Howe, J.
This action was brought to recover the last installment of ten thousand dollars, due on the purchase of .a plantation and slaves, and the evidence has satisfied us that the value of the slaves was one-fourth of the entire price. The question of law discussed by counsel has been settled in Sandidge v. Sanderson and Satterfield v. Spurlock, 21 An. 757, 771.
The judgment from which the defendants have appealed is erroneous *431in allowing plaintiff to recover the whole amount of the claim; hut she-is entitled to recover three-fourths.
It is therefore ordered that the judgment appealed from he reduced in amount to the sum of seven thousand five hundred dollars, with interest at eight per cent, per annum from February 4, 1859; that, as. thus modified, it he affirmed, and that the plaintiff pay the costs of appeal.